COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-254-CV
 
VERNIE WAYNE MCDANIEL       
           
           
           
           
           
APPELLANT
V.
ROBERT A. BRIMMER, M.D.       
           
           
           
           
           
 APPELLEE
------------
FROM THE 78TH DISTRICT COURT OF WICHITA
COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant pro se Vernie Wayne McDaniel filed a notice of appeal from
the trial court's summary judgment on July 17, 2002. McDaniel has not, however,
filed a brief in this case. Appellee Robert A. Brimmer, M.D. has filed a brief
in support of the trial court's judgment. We affirm.
Although McDaniel is proceeding pro se, he is required to comply with
the rules of appellate procedure in pursuing his appeal. See
Shull v. United Parcel Serv., 4 S.W.3d 46, 52-53 (Tex. App.--San Antonio
1999, pet. denied), cert. denied, 531 U.S. 835 (2000).
Where a party fails to file a brief, rule 38.8 allows the appellate court to
dismiss the appeal for want of prosecution or, if an appellee's brief is filed,
the court may regard that brief as correctly presenting the case and may affirm
the trial court's judgment upon that brief without examining the record. Tex. R.
App. P. 38.8(a)(1), (3); Harkins v. Dever Nursing Home,
999 S.W.2d 571, 573 (Tex. App.--Houston [14th Dist.]
1999, no pet.). Because Dr. Brimmer filed his brief in this case, we choose the
latter option.
We affirm the trial court's judgment.
 
          
           
           
           
           
        PER
CURIAM
 
PANEL F: DAY, GARDNER, and WALKER, JJ.
 
[DELIVERED: MARCH 20, 2003]

1. See Tex. R. App. P. 47.4.